Dissenting Opinion.
JVEarr, J.
I am not able to concur in the opinion of the majority of the-court just pronounced in this case.
I differ with my brethren on a single point only,.and the range of inquiry is within very narrow limits, depending upon the meaning and effect of article 3384 (3347) of the Civil Code, which is as follows:
“Every notary before whom an act shall have been passed by which notes to order have been given for the payment of a debt bearing a privilege or'mortgage, shall attest each of the notes by putting his name on, them, mentioning the date of the act from which the privilege or mortgage is derived, under the penalty of damages.”
An act of sale was passed before Jones, a notary, and two notes were-given for the deferred payments of the price, bearing vendor’s mortgage. It was the official duty of Jones to paraph these notes, and if he had failed to do so he would have been liable in damages. He did all with respect to these two notes that the law, that his official duty, required.. He chose to do something-more. After his entire official duty with respect to these two notes had been performed, he made two other notes,, exactly the counterpart of the two real notes. He forged the signature-" of the maker and indorser. He paraphed these forgeries, just as he hadparaphed the two real notes, and he sold these forged notes to Rochereau & Co.
Roehereau & Co. took these forged notes on the faith of the paraph off *87Jones, and. when the forgery was discovered they sued Jones and the sureties on his official bond. The condition of the bond is that Jones shall “ well and faithfully discharge and perform all the duties incumbent upon him as a notary public, in and for the parish of Orleans, in accordance with the laws of the State of Louisiana.”
No complaint is made that Jones did not do all that the law and duty required of him touching the act and the two genuine notes, and when .he forged two other notes, and put his paraph upon them, he was not doing any act required of him by law, he was not in the performance of any duty, he was simply committing a crime which the law forbids and punishes. ,"
The act of 1857 requires notaries to give bond for “the faithful performance of their duties.” R. S. of 1870, sec. 2521. Section 2503 of the Revised Statutes directs that the condition of the notary’s bond shall be for “ the faithful performance of all duties required by law toward all persons who may employ him in his profession of notary.” The condition of the bond differs from that prescribed in this section, but the enactment is a correct exposition of the intention of the Legislature with, respect to the liability of the sureties of the notary. They are answera1 ble to those who employ the notary in his profession for his failure to perform his professional duty.
Roehereau & Co. did not employ Jones. The parties to the act of salé employed him, and he performed his entire duty to them. He committed a crime, a,nd defrauded persons who had not employed him in his pro.lessiqn as notary,, which his position as notary enabled him to do, and Roehereau & Co. were the victims. In all this criminal conduct he did not fail to perform his official duty toward any person who had employed him in his profession. He simply violated his duty as a citizen by committing a crime against the peace and dignity of the State.
Davis vs. Barham, 1 An. 528, it seems to me, 'does not authorize the interpretation which has been put upon it. Barham was sheriff of More-house parish. Davis had obtained a judgment against Hall, and an execution was issued upon that judgment, and was put into the hands of Barham, to be levied upon certain slaves, the property of Hall, and in bis possession. Barham had ample time to levy on the slaves.' Instead of doing this, which his official duty required, he sent word to Hall to get the slaves out of the way before a certain hour, or, he would be at his house at that hour to make the levy. Hall took the slaves into the State of Arkansas, and when Barham arrived at his house with the writ the property was beyond his reach, as Barham intended and arranged beforehand. Failing to make his debt, Davis sued Barham and bis sureties, and they were held liable.
The difference between that case and this is manifest. Barham, :ás *88gfaeriff, liad received the writ. He knew where the property was; it was Within his reach. If, instead of sending a messenger to Hall warning ’him to remove his property, he had gone with the writ, he would have lound.and have levied on the slaves. It was a clear case of failure on his part to perform an official duty which it was perfectly in his power to .have performed, and which he willfully and purposely failed to perform, simply because he did not choose and did not intend to perform it. •He and his sureties were not held liable for a wrongful act not pertaining to his official duty, for doing something which the law prohibits and punishes as a crime, but for not doing what the law specially required hfm to do, which he simply refused to do, and which he placed it out of his power to do, when the performance was perfectly within his power.
The law does not require, nor does it authorize, the notary to paraph notes generally. It is not his business to paraph any and all notes. His •duty and power in this respect are restricted to notes which are to be identified with acts passed before him, stipulating a privilege or mortgage. This means real, genuine notes, not forgeries, which are only the false semblance of notes. The law requires no official act of the notary touching forged notes, and all that Jones did with respect to these forgeries was entirely unofficial, a gross fraud and crime, for which his sureties, in my opinion, are not amenable.
' I differ with the other members of the court with reluctance. I distrust the correctness of my own opinions in opposition to theirs, but ‘With a clear conviction that the official bond of the notary extends to and secures nothing more than the performance of the official duties imposed upon him by law, and that the crime and fraud of Jones in this case Were whdlly outside of any duty pertaining to his profession as notary, I am constrained to put upon record the reasons upon which my conclusions are based.